CLOPTON, J.
— When a witness is impeached by proving his reputation for truth and veracity to be bad, the jury are the sole judges of the credence to which his testimony is entitled, on consideration of his demeanor on the stand, the consistency of his statements with the testimony of other witnesses, and of all the facts and circumstances brought out, subjected to all the tests by which the credibility and sufficiency of oral testimony may be determined. If im*10pea,died, and the jury believe him unworthy of credit, they have the right to disregard his testimony altogether, or to give it the weight which they consider it should have. Whether or not to disregard evidence, is for the sole determination of the jury. A charge, that the testimony of a witness, thus imp jached, is insufficient to convict, unless corroborated by evidence of a fact tending to show the guilt of the defendant, is an invasion of the proviuce of the jury. Ereedom in their deliberations to determine, under a conscientious observance of their obligations, what evidence, in their judgment, should be believed, and what disregarded, better tends to promote the ascertainment of truth, than to compel conclusions by fixed rules. Though they may believe a witness to be generally unworthy of credit, they may consistently believe that he has testified truly in the particular case.
The identical charge requested by the defendant was held to be erroneous, and rightly refused, in Moore v. The State, 68 Ala. 360, overruling in effect Cohen v. The State, 50 Ala. 108. In Marlin v. The State, 28 Ala. 71, a similar charge was given by the trial court, and was not considered by this court. The first branch of the 5th head-note incorrectly states the question as considered and decided.
Affirmed.